Citation Nr: 0629622	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-28 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for headaches. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In May 2006, 
the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a head 
injury related to service. 

2.  The veteran does not currently have a left knee 
disability related to service. 

3.  The veteran's headaches did not manifest in service or 
for over 30 years post-service discharge and the 
preponderance of the evidence is against finding that 
headaches are related to service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a head injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2003 and March 
2006.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Additionally, he was also notified of the type of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  The veteran 
failed to appear for two scheduled VA examinations in June 
2003 which would have determined the nature and etiology of 
his current disabilities.  The duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Here, the 
veteran's cooperation in testing was required to obtain 
necessary data in making a diagnostic and etiological 
determination.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Residuals of a head injury.

The veteran asserts that he hit his head during service.  He 
further contends that a stroke four years ago is a result of 
that service incident.  

The current medical evidence shows treatment for a seizure 
disorder.  However, there is no record of a finding of or 
treatment for a stroke.  Service medical records are silent 
for any incident in which the veteran hit his head.  The 
examination at service discharge showed a normal head 
evaluation.  

There is nothing in the service medical records showing 
treatment for or reporting of an incident in which the 
veteran hit his head.  There is likewise no finding of 
residuals for a head injury in the service medical records.  
While the veteran contends he had a stroke due to this head 
injury in service, there is nothing in the record showing 
treatment for a stroke.  He has been seen on several 
occasions for a seizure disorder; however, service medical 
records are negative for seizure disorders and the record 
does not contain any opinion relating current seizure 
disorder to service.  In any case, there is no incident in 
service relating to a head injury nor is there any medical 
evidence of a current diagnosis of or treatment for residuals 
of head injury.   
 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
service connection for residuals of a head injury is denied. 

To the extent that the veteran himself has claimed he has 
residuals of a head injury  related to service, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran has residuals of a head injury related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
2.  A left knee disability.

The veteran asserts that in the same incident in service in 
which he hit his head, he also injured his left knee.  

While service medical records show that the veteran was seen 
for right knee pain after a fall in September 1970, there is 
no finding or complaint of a left knee disability.  The 
examination at service discharge showed a normal lower 
extremity evaluation.  

There is no indication in the record that the veteran has a 
current left knee disability.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for a left knee disability is 
not warranted.

While the veteran has suggested that he currently has a left 
knee disability as a result of service, as a lay person, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a left knee disability related 
to service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Headaches.

The record shows multiple complaints of varying degrees of 
headache.  However, service medical records are silent for 
any findings or complaints of headaches.  The examination at 
service discharge did not note headaches.   

Based on review of the evidence, the Board finds that service 
connection for headaches is unwarranted.  There was nothing 
shown in service relating to current headaches.  Complaints 
of headaches manifested over 30 years post-service discharge.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, there is also no opinion which provides 
a nexus between current headaches and service.  

To the extent that the veteran himself has claimed his 
headaches are related to service, as a lay person, he does 
not possess the expertise to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's headaches were incurred in or are 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the claim.  As indicated above, the veteran has 
already failed to report to two scheduled VA examinations and 
in any case, there is also no true indication that any of the 
claimed disabilities are associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  There were no 
findings of pertinent disability in service or after service, 
with the exception of headaches noted some 30 years after 
service discharge.  Moreover, the veteran filed a claim for 
compensation within a year of service discharge and did not 
mention any of the disabilities currently on appeal.  
Therefore, service connection for the claimed disabilities is 
not warranted.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a left knee disability is denied. 

Service connection for headaches is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


